DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Claims 8-11, 14 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 09/16/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“200_max” (see Paragraph 0053, line 4).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: 
Paragraph 0039, line 12, recitation of “(not shown)” is not clear in context.  Lu, Lv, Lw and motor 20 are all shown in Figures 1 and 8.
Paragraph 0061, line 8, recitation of “and A point B” would be clearer if rewritten as --and a point B--.
Paragraph 0098, line 4, recitation of “point a” would be clearer if rewritten as --point A--.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Motor Drive Control Device Using Feedback Speed Control And Motor Current Control--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 12-13 and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 6, lines 4-5, recitation of “the target current value as a reference,” is not clear in context.  It is unclear if this “reference” is the same as “the reference current value” in Claim 2, lines 1-2.  This limitation would be clearer if rewritten as --the target current value as the reference current value--.
Claim 12, line 12, recitation of “the rotational speed threshold” lacks antecedent basis.  This limitation would be clearer if rewritten as --a rotational speed threshold--.
Claim 16, line 2, recitation of “a rotational speed of the motor” is not clear in context.  It is unclear if is the same “a rotational speed of the motor” in Claim 15, line 5?  This limitation would be clearer if rewritten as --the rotational speed of the motor--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 12-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeung US 8,292,595. 

With respect to Claim 1, Jeung discloses a motor drive control device (see Figure 14, Column 21, lines 57-59) comprising: a control circuit 7 for generating a drive control signal (“control signal”, Column 22, lines 4-6, 21 in Figure 14 and 23a-23b in Figure 5) for controlling a rotational speed (see 401 in Figure 4) of a motor 2 based on a speed command signal (23b in Figure 5) indicating a target rotational speed (“target value”, Column 15, line 9) of the motor 2; and a motor driving unit 70 for driving the motor based 2 on the drive control signal (“control signal”, Column 22, lines 4-6), wherein the control circuit 7 performs speed feedback control (“feedback control”, Column 15, lines 6-7) for generating the drive control signal (“control signal”, Column 22, lines 4-6, 21 in Figure 14 and 23a-23b in Figure 5, see 23b, Column 15, lines 26-29) so that the rotational speed (“rotational speed” Column 15, lines 8-9) of the motor coincides with the target rotational speed (“target value”, Column 15, lines 8-9) when the target rotational speed is lower (see 25b in Figure 5) than a rotational speed threshold value (“transitional point 24” in Figure 5, Column 15, lines 50-51), and generates the drive control signal (“control signal”, Column 22, lines 4-6, 21 in Figure 14 and 23a-23b in Figure 5, see 23a) based on a relationship between current (I, see 605 in Figure 6) flowing through the motor 2 and a reference current value (“reference current”, see 605, in Figure 6) when the target rotational speed is higher (see 25a in Figure 5, RPM control is used in 25b and IRPM control is used in 25a, current control is used when the RPM is higher than 24, see Figure 5) than the rotational speed threshold value (“transitional point 24” in Figure 5, Column 15, lines 50-51).

With respect to Claims 2 and 13, as they depend from Claims 1 and 12, respectively, Jeung discloses the reference current value (“reference current”, see 605, in Figure 6) is a target current value (Column 17, lines 55-60) to be calculated in association with the rotational speed (see 603 in Figure 6) of the motor 2, and the control circuit 7 performs maximum air volume control (“constant airflow control”, Column 17, lines 42-43, see 605/607/609 in Figure 6) for generating the drive control signal (“control signal”, Column 22, lines 4-6, 21 in Figure 14 and 23a-23b in Figure 5) so that the current (I, see 605 in Figure 6) flowing through the motor 2 approaches the target current value (Column 17, lines 55-60) when the target rotational speed (“target value”, Column 15, line 9) is higher (see 25a in Figure 5, RPM control is used in 25b and IRPM control is used in 25a, current control is used when the RPM is higher than 24, see Figure 5) than the rotational speed threshold value (“transitional point 24” in Figure 5, Column 15, lines 50-51).

With respect to Claim 3, as it depends from Claim 2, Jeung discloses the control circuit 7 calculates an actual rotational speed (see 401 in Figure 4) of the motor 2 based on a position detection signal 3 indicating a rotational position of the motor (Column 22, lines 8-10), and calculates the target current value (Column 17, lines 55-58) based on prestored correspondence relationship information (see Table I and II, Column 16, lines 17-25) indicating correspondence relationship between (see 3/8/9/7 in Figure 14) the rotational speed of the motor (RPM) and the target current value (I), and the calculated actual rotational speed (see 401 in Figure 4).

With respect to Claim 4, as it depends from Claim 3, Jeung discloses the motor 2 rotates an impeller 1 of a fan (Column 10, lines 53-55), and the correspondence relationship (see Table I and II, Column 16, lines17-25) represents relationship between the rotational speed (see 401 in Figure 4) of the motor 2 and the target current value (Column 17, lines 55-60) in a region (25a see Figure 5) where a static pressure of the fan (Column 10, lines 53-55) is lower than a predetermined value (25c, see Figures 2 and 5).

With respect to Claim 5, as it depends from Claim 3, Jeung discloses wherein under the maximum air volume control (“constant airflow control”, Column 17, lines 42-43, see 605/607/609 in Figure 6), the control circuit 7 generates the drive control signal (23a, “control signal”, Column 22, lines 4-6, 21 in Figure 14 and 23a-23b in Figure 5) so that the rotational speed of the motor increases (see Figure 10 when current increases speed increases) when current flowing through the motor is higher (“greater”, Column 17, lines 61-63) than the target current value (Column 17, lines 55-58), and generates the drive control signal (23b, “control signal”, Column 22, lines 4-6, 21 in Figure 14 and 23a-23b in Figure 5) so that the rotational speed of the motor decreases (see Figure 10, speed decreases with current) when the current (I, see 605 in Figure 6) flowing through the motor 2 is lower (“smaller”, Column 17, lines 63-67, the target current is the same as the reference current) than the target current value (Column 17, lines 55-60).

With respect to Claim 7, as it depends from Claim 3, Jeung discloses the control circuit 7 comprises: a rotational speed calculator (portion of 7 containing “speed”, see Figure 14, Column 22, lines 36-41) for calculating the actual rotational speed (see 401 in Figure 4) based on the position detection signal 3; a speed controller 47 for generating a first control signal (signal on line 50, see Figure 14) so that the actual rotational speed (see 401 in Figure 4) calculated by the rotational speed calculator (portion of 7 containing “speed”, see Figure 14, Column 22, lines 36-41) coincides with the target rotational speed (“target value”, Column 15, line 9) indicated by the speed command signal (23b in Figure 5); a target current value calculator (portion of 7 containing “current”, see Figure 14, Column 22, lines 36-41) for calculating the target current value (Column 17, lines 55-60; see 605, in Figure 6; the target current is the same as the reference current) based on the actual rotational speed (see 401 in Figure 4) calculated by the rotational speed calculator (portion of 7 containing “speed”, see Figure 14, Column 22, lines 36-41, 7 calculates both the current and speed); a current value acquisition unit 8 for acquiring a current value of current flowing through the motor (Column 22, lines 6-8); a maximum air volume controller 46 for generating a second control signal (signal on 17) so that the current flowing (I, see 605 in Figure 6) through the motor 2 approaches the target current value (Column 17, lines 55-58) when the target rotational speed (“target value”, Column 15, line 9) is higher (see 25a in Figure 5, RPM control is used in 25b and IRPM control is used in 25a, current control is used when the RPM is higher than 24, see Figure 5) than the rotational speed threshold value (“transitional point 24” in Figure 5, Column 15, lines 50-51); and a drive control signal generator 6 for generating the drive control signal (“control signal”, Column 22, lines 4-6, 21 in Figure 14 and 23a-23b in Figure 5) based on the first control signal (signal on line 50, see Figure 14) on and the second control signal (signal on line 17, Column 22, lines 3-5).

With respect to Claim 12, Jeung discloses a fan (Column 10, lines 53-55) comprising: a motor 2; an impeller 1 configured to be rotatable by rotational force of the motor (Column 10, lines 53-56; see Figure 14); and a motor drive control device (see Figure 14, Column 21, lines 57-59) for controlling driving of the motor 2, wherein the motor drive control device comprises a control circuit 7 for generating a drive control signal (“control signal”, Column 22, lines 4-6, 21 in Figure 14 and 23a-23b in Figure 5) for controlling a rotational speed (see 401 in Figure 4) of the motor 2 based on a speed command signal (“control signal”, Column 22, lines 4-6, 21 in Figure 14 and 23a-23b in Figure 5, see 23b) indicating a target rotational speed (“target value”, Column 15, line 9) of the motor 2, and a motor driving unit 70 for driving the motor based on the drive control signal (“control signal”, Column 22, lines 4-6), and the control circuit 7 performs speed feedback control (“feedback control”, Column 15, lines 6-7) for generating the drive control signal (“control signal”, Column 22, lines 4-6, see 23b) so that the rotational speed (“rotational speed”) of the motor coincides with the target rotational speed (“target value”, Column 15, lines 8-9) when the target rotational speed is lower (see 25b in Figure 5) than the rotational speed threshold value (“transitional point 24” in Figure 5, Column 15, lines 50-51), and generates the drive control signal (“control signal”, Column 22, lines 4-6, see 23a) based on a relationship between current (I, see 605 in Figure 6) flowing through the motor 2 and a reference current value (“reference current”, see 605, in Figure 6) when the target rotational speed is higher (see 25a in Figure 5, RPM control is used in 25b and IRPM control is used in 25a, current control is used when the RPM is higher than 24, see Figure 5) than the rotational speed threshold value (“transitional point 24” in Figure 5, Column 15, lines 50-51).

With respect to Claim 15, Jeung discloses a motor drive control (see Figure 14, Column 21, lines 57-59) method (“under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” see MPEP 2112.02(I)) of generating a drive control signal (“control signal”, Column 22, lines 4-6, 21 in Figure 14 and 23a-23b in Figure 5) for controlling driving of a motor 2 based on a speed command signal (“control signal”, Column 22, lines 4-6, 21 in Figure 14 and 23a-23b in Figure 5, see 23b) indicating a target rotational speed (“target value”, Column 15, line 9) of the motor 2, and driving the motor based on the drive control signal (“control signal”, Column 22, lines 4-6), comprising: a first step of performing speed feedback control (“feedback control”, Column 15, lines 6-7) for generating the drive control signal (“control signal”, Column 22, lines 4-6, 21 in Figure 14 and 23a-23b in Figure 5, see 23b, Column 15, lines 26-29) so that a rotational speed (“rotational speed”, Column 15, lines 8-9) of the motor 2 coincides with the target rotational speed (“target value”, Column 15, lines 8-9) when the target rotational speed is lower (see 25b in Figure 5) than a rotational speed threshold value (“transitional point 24” in Figure 5, Column 15, lines 50-51); and a second step of generating the drive control signal (“control signal”, Column 22, lines 4-6, 21 in Figure 14 and 23a-23b in Figure 5, see 23b) based on a relationship between current (I, see 605 in Figure 6) flowing through the motor 2 and a reference current value (“reference current”, see 605, in Figure 6) when the target rotational speed is higher (see 25a in Figure 5, RPM control is used in 25b and IRPM control is used in 25a, current control is used when the RPM is higher than 24, see Figure 5) than the rotational speed threshold value (“transitional point 24” in Figure 5, Column 15, lines 50-51).

With respect to Claim 16, as it depends from Claim 15, Jeung discloses the reference current value (“reference current”, see 605, in Figure 6) is a target current value (Column 17, lines 55-60) to be calculated in association with a rotational speed (see 603 in Figure 6) of the motor 2, and the second step includes a third step of (“under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” see MPEP 2112.02(I)) performing maximum air volume control (“constant airflow control”, Column 17, lines 42-43, see 605/607/609 in Figure 6) for generating the drive control signal (“control signal”, Column 22, lines 4-6, 21 in Figure 14 and 23a-23b in Figure 5, see 23a) so that current (I, see 605 in Figure 6) flowing through the motor 2 approaches the target current value (Column 17, lines 55-60) when the target rotational speed (“target value”, Column 15, line 9) is higher (see 25a in Figure 5, RPM control is used in 25b and IRPM control is used in 25a, current control is used when the RPM is higher than 24, see Figure 5) than the rotational speed threshold value (“transitional point 24” in Figure 5, Column 15, lines 50-51).




Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 6, the prior art of record, does not disclose or make obvious a motor drive control device comprising: a control circuit for generating a drive control signal for controlling a rotational speed of a motor based on a speed command signal indicating a target rotational speed of the motor; and a motor driving unit for driving the motor based on the drive control signal, wherein the control circuit performs speed feedback control for generating the drive control signal so that the rotational speed of the motor coincides with the target rotational speed when the target rotational speed is lower than a rotational speed threshold value, and generates the drive control signal based on a relationship between current flowing through the motor and a reference current value when the target rotational speed is higher than the rotational speed threshold value; wherein the reference current value is a target current value to be calculated in association with the rotational speed of the motor, and the control circuit performs maximum air volume control for generating the drive control signal so that the current flowing through the motor approaches the target current value when the target rotational speed is higher than the rotational speed threshold value; wherein the control circuit calculates an actual rotational speed of the motor based on a position detection signal indicating a rotational position of the motor, and calculates the target current value based on prestored correspondence relationship information indicating correspondence relationship between the rotational speed of the motor and the target current value, and the calculated actual rotational speed; wherein under the maximum air volume control, the control circuit generates the drive control signal so that the rotational speed of the motor increases when current flowing through the motor is higher than the target current value, and generates the drive control signal so that the rotational speed of the motor decreases when the current flowing through the motor is lower than the target current value; wherein under the maximum air volume control, the control circuit generates the drive control signal so as to increase the rotational speed of the motor when the current flowing through the motor is higher than a predetermined range containing the target current value as a reference, but more specifically,
so as to make the rotational speed of the motor unchanged when the current flowing through the motor is within the predetermined range, and so as to reduce the rotational speed of the motor when the current flowing through the motor is lower than the predetermined range.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomson US 7,560,893 teaches a motor controller using open and closed control loops.
Miyamoto US 9,074,596 teaches controlling a pump using speed and current routines.
Park et al. US 9,732,973 teach a fan controller using feedback and non-feedback loops.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
11/17/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746